228 U.S. 533 (1913)
UNITED STATES
v.
MESA.
No. 864.
Supreme Court of United States.
Argued April 11, 1913.
Decided May 5, 1913.
ERROR TO THE DISTRICT COURT OF THE UNITED STATES FOR THE WESTERN DISTRICT OF TEXAS.
Mr. Assistant Attorney General Adkins, with whom Mr. Karl W. Kirchwey was on the brief, for the United States.
No appearance for defendant in error.
MR. CHIEF JUSTICE WHITE delivered the opinion of the court.
The defendant in error was indicted upon the charge that within the jurisdiction of the court he "did unlawfully, knowingly, wilfully and with intent to export the munitions of war hereinafter described from the said city of El Paso to Ciudad Juarez, in Mexico, make a certain shipment of certain munitions of war, to-wit: three thousand (3,000) Winchester rifle cartridges of the calibre 44; that is to say, did make a shipment of said munitions of war from said city of El Paso and with said Ciudad Juarez, in Mexico, as the destination of said shipment, by transporting the same in a wagon from a point," etc.
*534 A demurrer to the indictment was heard along with the demurrer to the indictment in the case against Chavez, which we have just decided. The demurrer was sustained and the indictment quashed upon the opinion rendered in the Chavez Case. The ruling which we have just made in that case is therefore applicable to this and necessitates a reversal.
Judgment reversed.